Citation Nr: 1620475	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the spine with intervertebral disc syndrome, prior to July 21, 2014, and in excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971
to July 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from
a February 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg Florida.

This case was previously remanded by the Board in May 2014 for further development.  While on remand, in December 2014, the agency of original jurisdiction (AOJ) granted an increased rating to 40 percent, effective July 21, 2014, and recharacterized the appeal as indicated on the title page above.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran submitted a statement and medical records in support of his claim in May 2015 without a waiver of review, following the most recent supplemental statement of the case (SSOC) issued in December 2014.  However, a review of the evidence reveals that the evidence submitted in May 2015 is duplicative of evidence already of record.  Thus, the Veteran is not prejudiced by the Board proceeding without seeking a waiver of review by the AOJ. 

Additionally, a claim of entitlement to service connection for an acquired psychiatric disorder secondary to the lumbar spine disability has also been raised by the record in an August 2008 VA treatment record.  The Board does not have jurisdiction over the claim as it has not been adjudicated by the AOJ.  Hence, it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to July 21, 2014, functional impairment consisting of subjective complaints of pain, and limitation of motion with flexion limited to, at most, 90 degrees, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment other than bilateral lower extremity radiculopathy, which the Board is granting herein.

2.  Since July 21, 2014, functional impairment consisting of subjective complaints of pain that impairs the Veteran's ability to lift, bend, or stand for more than a few minutes and limitation of motion with flexion limited to, at most, 15 degrees, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment other than bilateral lower extremity radiculopathy which the Board is granting herein.

3.  Affording the Veteran the full benefit of the doubt, the Board finds that, beginning October 31, 2008, objective findings of bilateral lower extremity radiculopathy are associated with the Veteran's lumbar spine disability, and have been demonstrated to be mild in severity. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for the lumbar spine disability, for the period prior to July 21, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5010-5243 (2015).

2.  The criteria for an evaluation in excess of 40 percent for the lumbar spine disability from July 21, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5010-5243 (2015).

3.  The criteria for entitlement to a separate 10 percent rating for left lower extremity radiculopathy have been met, since October 31, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, DCs 5237, 5010-5243, 8520 (2015).

4.  The criteria for entitlement to a separate 10 percent disability rating for right lower extremity radiculopathy have been met, since October 31, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, DCs 5237, 5010-5243, 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.
	
In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2008, sent prior to the unfavorable decision issued in February 2009, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records as well as VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Regarding the VA examinations dated in November 2008 and July 2014, neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Rather, in the May 2014 Informal Hearing Presentation, the Veteran's representative indicated that the November 2008 examination was not an accurate representation of the current severity of the Veteran's disability.  As a result, the appeal was remanded for a new VA examination.  

The Board finds that the VA examinations are adequate as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria and the functional impairment of the Veteran's back disability.  The Board acknowledges that the November 2008 and July 2014 VA examiners did not address the Mitchell criteria in terms of additional degrees of limitation of function; however, the Veteran specifically denied having experienced flare-ups when he was examined in November 2008.  Thus, there was no additional limitation of motion due to flare-ups at that time.  Further, the July 2014 VA examiner provided an explanation that it was not possible to determine the specific limitation of motion in terms of degrees as the Veteran was not experiencing a flare-up at the time that he was evaluated.  Considering that the Veteran has already been granted the highest possible rating for limitation of motion for the period from July 2014, the Board finds that a remand for another examination to attempt to find a specific limitation of motion during a flare-up, would only unduly delay resolution of the claim.  For these reasons, the Board finds that the functional effects of the Veteran's low back disability are adequately addressed by the record for the Board to evaluate the claim.  The Board accordingly finds no reason to remand for further examination.  

Moreover, for the reasons stated above, the Board finds that the July 2014 VA examiner substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Neither the Veteran nor his representative has alleged that his lumbar spine disability has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that the disability has been more severe than the currently assigned ratings for the duration of the respective appeal periods.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary.

Finally, as noted in the Introduction, in May 2014, the Board remanded this appeal for additional development, to include obtaining the Veteran's updated VA treatment records and affording the Veteran a VA examination.  All records have been obtained and associated with the claims file, and review of the record shows the Veteran was afforded a VA examination that discussed the severity of his lumbar spine disability, including the effects on his daily activities and employment.  Therefore, the Board finds that the AOJ has substantially complied with the May 2014 remand directives and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In this case, the Veteran filed a claim for an increased rating for his lumbar spine disability in October 2008.  At that time, his disability was identified as a low back strain and rated as 10 percent disabling under Diagnostic Code 5237, and rated under the General Formula for Diseases and Injuries of the Spine.  Since that time, the rating was increased to 40 percent, effective July 21, 2014, and includes degenerative arthritis of the spine with intervertebral disc syndrome.  As such, the Board has considered all of the Veteran's low back complaints in its evaluation of the assigned ratings during both periods on appeal.   

Upon consideration of the evidence of record and the relevant laws and regulations, the Board resolves doubt and finds that the Veteran is entitled to separate, 10 percent ratings for bilateral lower extremity radiculopathy, effective October 31, 2008.  However, for the reasons explained below, the Board finds that ratings in excess of 10 percent prior to July 21, 2014, and 40 percent thereafter, are not warranted.  

      a.  Period prior to July 21, 2014

Throughout the period prior to July 21, 2014, the Veteran has consistently reported complaints of painful limitation of motion, numbness in his legs, and the need to use a cane because he contends that he cannot bear weight and move.  See e.g., June 2008 VA outpatient treatment record, and November 2008 VA examination report.  A July 2008 VA treatment record contains the Veteran's report that he sleeps well and that pain is relieved with lying down.  But, in August 2008, the Veteran reported that his lumbar spine disability negative effects his sleep, as well as walking, mood, and emotions.  See August 2008 VA outpatient treatment record.  

On objective examination in November 2008, the Veteran had flexion to 90 degrees, and all of the other ranges of motion were normal.  All of the ranges of motion measured indicated that the motion was done without pain on active or passive motion, and there was no pain after repetitive motion or additional loss of motion on repetitive use.  The Veteran denied experiencing flare-ups of his spinal condition.

The remaining VA treatment records do not indicate limitation of flexion to 60 degrees or less.  In fact, a private treatment record dated in May 2013 noted that the Veteran had full flexion and recovery on physical examination.  The Board acknowledges that the May 2013 private treatment record also indicated that the Veteran had a slightly abnormal gait; however, the private physician also noted that the Veteran did not have significant straightening or spasm, and had normal appearing lumbar lordotic curve.  Thus, the Board finds that there is no indication that the slightly abnormal gait is a result of any lumbar spine spasm.  Moreover, no abnormal gait was noted in the VA treatment records or July 2014 VA examination report. 

Based on the foregoing, the criteria for a rating in excess of 10 percent have not been shown.  In reaching this conclusion, the Board has considered the DeLuca factors.  Specifically, the Board acknowledges the Veteran's report that he had functional impairment including less movement than usual and pain on movement, moderate effects on chores, shopping, recreation, and travel and that his back pain prevents exercise and sports.  See November 2008 VA examination report.  As noted above, the Board acknowledges the Veteran's reports that his back pain impairs his sleep, as well as walking, mood, and emotions.  See August 2008 VA outpatient treatment record.  The Board also acknowledges the November 2008 VA examiner's determination that the severity of the Veteran's lumbar spine disability was mild to moderate.  The Board finds that the aforementioned functional impairment is included in the Veteran's 10 percent disability rating.  Moreover, the Board has also referred a claim for service connection for an acquired psychiatric disorder that may be secondary to the Veteran's lumbar spine disability.  For all of these reasons, a higher rating is not warranted even in consideration of the DeLuca factors.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the limitations expressed during this period are contemplated in the currently assigned 10 percent disability rating.  The Board also finds it significant that during the November 2008 VA examination, the Veteran denied flare-ups associated with his lumbar spine disability.  

Further, a higher rating is not warranted under the formula for rating IVDS even though the July 2014 VA examiner found that the Veteran has IVDS, as VA and private treatment records do not indicate that there was any physician-ordered bedrest.  The Veteran does not contend otherwise.  In fact, during the November 2008 VA examination, he specifically denied having any incapacitating episodes during the last 12 months. 

      b.  Period from July 21, 2014

The Board acknowledges the Veteran's consistent complaints of painful limitation of motion as well as the need to wear a back brace and use of a cane.  See July 2014 VA examination report.  However, higher ratings are not warranted during the period from July 21, 2014, under the General Rating Formula, as there has been no finding of favorable or unfavorable ankylosis.  

In this regard, the July 2014 VA examiner noted range of motion findings, including forward flexion to 15 degrees before pain.  Further, the examiner also noted that there was no additional limitation due to weakness, lack of endurance, or incoordination following repetitive testing.  VA and private treatment records similarly, do not indicate any findings of ankylosis at any time. 

The Board has considered the DeLuca provisions in reaching the above conclusion.  The Board acknowledges the Veteran's reports that he has functional impairment including that he cannot lift, bend, or stand for more than a few minutes and that this limits most physical activities.  See July 2014 VA examination report.  However, even in contemplation of the Veteran's complaints of pain and flare-ups, the Board finds that the lumbar spine disability does not warrant a higher rating for favorable or unfavorable ankylosis.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional pain after repetitive testing here is contemplated in the currently assigned 40 percent disability rating.  

Moreover, the Board acknowledges that the July 2014 VA examiner was unable to approximate any additional limitation of motion during a flare-up, in terms of degrees, but the Board notes that the examiner explained that such approximation would require speculation as the Veteran was not experiencing a flare-up at the time of the examination.  Significantly, Veteran does not contend that he cannot move during a flare-up.  As such, a higher rating is not warranted even considering the DeLuca provisions. 

Further, a higher rating is not warranted under the formula for rating IVDS even though the July 2014 VA examiner found that the Veteran has IVDS, as VA and private treatment records do not indicate that there was any physician-ordered bedrest.  The Veteran does not contend otherwise.  In fact, the July 2014 VA examiner specifically noted that the Veteran had not had any incapacitating episodes in the preceding 12 months. 

      c.  Separate Ratings

As to any associated neurological impairment, the Veteran has complained of pain and numbness radiating to his lower extremities throughout the entire period on appeal.  In fact, a review of the VA treatment records indicates that he reported bilateral lower extremity symptoms for years before he filed the claim for increase in October 2008.  See e.g. June 2005 VA spine examination.  However, the first objective finding of lumbar radiculopathy was on October 31, 2008.  At that time, the Veteran was evaluated by a VA pain physician who considered the Veteran's statements, reviewed an August 2008 magnetic resonance imaging (MRI) report, and conducted a physical examination.  The VA physician rendered an assessment of lumbar radiculopathy and recommended that the Veteran receive three epidural steroid injections to address the Veteran's back pain symptoms.  As such, the Board finds that the Veteran is entitled to separate 10 percent ratings for lower extremity radiculopathy, bilaterally, from October 31, 2008.

Under Diagnostic Code 8520, a 10 percent evaluation requires mild incomplete paralysis; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

Based on the Veteran's reported symptoms and a finding of lumbar radiculopathy in October 2008, the Board finds that separate 10 percent ratings, but no higher, are warranted for mild left and right lower extremity radiculopathy associated with the Veteran's lumbar spine disability, under Diagnostic Code 8520.  

The Board finds that the Veteran's right and left lower extremity radiculopathy is no more than mild in severity.  In this regard, the Board finds it significant that the Veteran's bilateral radiculopathy was not found on objective examination during the July 2014 VA examination despite the Veteran's reports of pain and numbness in the lower extremities. 

As to any other associated neurological impairment, the Board finds that separate compensable ratings are not warranted.  The Board acknowledges that a VA treatment record dated in October 2008 noted the Veteran's report that he had experienced occasional bladder incontinence for the last five years.  The Board also acknowledges the private treatment record dated in May 2013 which noted the Veteran's report that he experienced occasional bowel and bladder incontinence.  However, these reports are inconsistent with other evidence of record.  Significantly, the remainder of the VA treatment records does not indicate any reports of bowel or bladder incontinence.  Additionally, an August 2008 VA outpatient treatment record for urology noted treatment for urinary hesitance, slow stream and a microhematuria and did not indicate any bladder dysfunction associated with a lumbar spine disability.  Moreover, the Veteran specifically denied any bowel or bladder impairment during the November 2008 VA examination.  Similarly, the July 2014 VA examiner noted that there were no neurologic abnormalities or findings, such as bowel or bladder problems, related to the spine condition.   

Based on the foregoing, the Veteran's reports in October 2008 and May 2013 appear to be outliers as they are inconsistent with the remaining evidence of record.  Moreover, there is no indication that the reported bowel or bladder incontinence is due to the Veteran's service-connected lumbar spine disability.  For these reasons, the Board finds the Veteran's October 2008 and May 2013 reports to be of limited probative value.  The Board finds the November 2008 and July 2014 VA examiners' assessments of a lack of bowel and/or bladder incontinence outweigh the Veteran's statements.  As such, separate compensable ratings for bowel and/or bladder incontinence are not warranted. 

      d.  Other Considerations 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his spine disabilities, for the entire period on appeal.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The Veteran's lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that his symptomatology was stable during the periods described above and is adequately reflected in the currently-assigned staged ratings (with the addition of the separate ratings for bilateral lower extremity radiculopathy).  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his disabilities, to include difficulty standing, sitting, or walking for prolonged periods due to pain, difficulty sleeping due to back pain, and use of a back brace and cane.  Moreover, to the extent that the Veteran has claimed his mood and emotions are affected by his lumbar spine disability, the Board has herein referred a claim for service connection for an acquired psychiatric disorder.  Thus, there are no additional symptoms of his spine disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd, 9 Vet. App. at 96.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional lumbar spine impairment that has not been attributed to the assigned ratings for the lumbar spine disability.  Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Additionally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due solely to his lumbar spine disability.  In this regard, the Board acknowledges that the Veteran is currently unemployed and that he previously filed a claim for a total disability rating based on individual unemployability (TDIU) in 2002, which was later denied.  However, in the 2002 application, he listed other disabilities as contributing to his unemployability.  Moreover, the July 2014 VA examiner specifically noted the effect on the Veteran's employment and determined that his lumbar spine disabilities did not render him unemployable.  Therefore, the question of entitlement to a TDIU due to the service-connected lumbar spine disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, the Board resolves doubt in the Veteran's favor and finds that separate 10 percent ratings for bilateral lower extremity radiculopathy are warranted from October 31, 2008; however, ratings in excess of 10 percent prior to July 21, 2014, and 40 percent thereafter, are not warranted.  The Board has considered whether additional staged ratings are appropriate and has determined that they are not.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

A rating in excess of 10 percent for a lumbar spine disability, prior to July 21, 2014, is denied.

A rating in excess of 40 percent for a lumbar spine disability, from July 21, 2014, is denied. 

A separate 10 percent disability rating for left lower extremity radiculopathy is granted, from October 31, 2008, subject to the law and regulations governing the award of monetary benefits.

A separate 10 percent disability rating for right lower extremity radiculopathy is granted, from October 31, 2008, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


